Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lasak, J.), rendered March 25, 2010, convicting him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted, upon a jury verdict, of murder in the second degree and criminal possession of a weapon in the fourth degree. The defendant appeals from the judgment of conviction. We affirm.
“[E]ven if the Supreme Court erred in denying the defendant’s request for a missing witness charge, any error was harmless, as there was overwhelming evidence of the defendant’s guilt and no significant probability that the error contributed to his conviction” (People v Smalls, 81 AD3d 669, 670 [2011]; see People v Chardon, 83 AD3d 954, 955 [2011]; compare People v Brown, 75 AD3d 515, 516 [2010]). For the same reason, any error in admitting certain hearsay testimony of third parties as to what the victim and one of the witnesses said was harmless (see People v Harvey, 270 AD2d 959, 960 [2000]).
The defendant’s remaining contention is without merit. Angiolillo, J.P, Lott, Roman and Miller, JJ., concur.